--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.116


WORTHINGTON ENERGY, INC.
$42,000


TWELVE PERCENT (12%) CONVERTIBLE NOTE
DATED DECEMBER 11, 2012




THIS NOTE (the “Note”) is a duly authorized Convertible Note of WORTHINGTON
ENERGY, INC., a(n) NEVADA corporation (the “Company”).


FOR VALUE RECEIVED, the Company promises to pay Magna Group, LLC (the “Holder”),
the principal sum of $42,000 (the “Principal Amount”) or such lesser principal
amount following the conversion or conversions of this Note in accordance with
Paragraph 2 (the “Outstanding Principal Amount”) on December 11, 2013 (the
“Maturity Date”), and to pay interest on the Outstanding Principal Amount
(“Interest”) in a lump sum on the Maturity Date, at the rate of twelve percent
(12%) per Annum (the “Rate”) from the date of issuance.


Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest.  Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly.  The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time.  The Company may prepay principal and interest on this Note at any time
before the Maturity Date.


The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.


This Note is subject to the following additional provisions:


1.           All payments on account of the Outstanding Principal Amount of this
Note and all other amounts payable under this Note (whether made by the Company
or any other person) to or for the account of the Holder hereunder shall be made
free and clear of and without reduction by reason of any present and future
income, stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).
 
2.           The Holder of this Note is entitled, at its option, at any time
after the issuance of this Note, to convert all or any lesser portion of the
Outstanding Principal Amount and accrued but unpaid Interest into Common Stock
at a conversion price (the “Conversion Price”) for each share of Common Stock
equal to a price which is a 45% discount from the lowest daily Volume Weighted
Average Price (the “VWAP”) in the three days prior to the day that the Holder
requests conversion, unless otherwise modified by mutual agreement between the
Parties (the “Conversion Price”).  (The Common stock into which the Note is
converted shall be referred to in this agreement as “Conversion Shares.”) If the
Issuer’s Common stock is chilled for deposit at DTC and/or becomes chilled at
any point while this Agreement remains outstanding, an additional 8% discount
will be attributed to the Conversion Price defined hereof. The Issuer will not
be obligated to issue fractional Conversion Shares.  For purpose of this
section, the closing bid price of the Common Stock shall be the closing bid
price as reported by the Nasdaq Stock Market, or the closing bid price in the
over-the-counter market or, if the Common Stock is listed on another stock
market or exchange, the closing bid price on such exchange as reported in the
Wall Street Journal.  The Holder may convert this Note into Common Stock by
surrendering the Note to the Company, with the form of conversion notice
attached to the Note as Exhibit B, executed by the Holder of the Note evidencing
such Holder’s intention to convert the Note.


The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share.  The date on
which a Notice of Conversion is given shall be deemed to be the date on which
the Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of
Conversion.  Notice of Conversion may be sent by email to the Company, attn: Mr.
Anthony Mason, CEO, President.  The Holder will deliver this Note, together with
original executed copy of the Notice of Conversion, to the Company within three
(3) business days following the Conversion Date.  At the Maturity Date, the
Company will pay any unconverted Outstanding Principal Amount and accrued
Interest thereon, at the option of the Company, in either (a) cash or (b) Common
Stock valued at a price equal to the Conversion Price determined as if the Note
was converted in accordance with its terms into Common Stock on the Maturity
Date.


 
1

--------------------------------------------------------------------------------

 
 
3.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to the payment of the
Outstanding Principal Amount of this Note at the Maturity Date, and in the coin
or currency herein prescribed.  This Note and all other Notes now or hereafter
issued on similar terms are direct obligations of the Company.  In the event of
any liquidation, reorganization, winding up or dissolution, repayment of this
Note shall not be subordinate in any respect to any other indebtedness of the
Company outstanding as of the date of this Note or hereafter incurred by the
Company.


Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts.  Any warrants, options or other securities
convertible into stock of the Company issued before the date hereof shall rank
pari passu with the Note in all respects
 
4.           If at any time or from time to time after the date of this Note,
the Common Stock issuable upon the conversion of the Note is changed into the
same or different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein.  In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.


5.           Events of Default.



 
5.1.
A default shall be deemed to have occurred upon any one of the following events:




 
5.1.1.
Withdrawal from registration of the Issuer under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), either voluntary or involuntary.




 
5.1.2.
Issuer filing for bankruptcy protection under the federal bankruptcy laws, the
calling of a meeting of creditors, or any act of insolvency under any state law
regarding insolvency, without written notification to the Investor within five
business days of such filing, meeting or action.




 
5.1.3.
The Borrower fails to issue shares of Common Stock to the Holder (or announces
or threatens in writing that it will not honor its obligation to do so) upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Note, fails to transfer or cause its transfer agent to
transfer (issue) (electronically or in certificated form) any certificate for
shares of Common Stock issued to the Holder upon conversion of or otherwise
pursuant to this Note as and when required by this Note, the Borrower directs
its transfer agent not to transfer or delays, impairs, and/or hinders its
transfer agent in transferring or issuing (electronically or in certificated
form) any certificate for shares of Common Stock to be issued to the Holder upon
conversion of or otherwise pursuant to this Note as and when required by this
Note, or fails to remove (or directs its transfer agent not to remove or
impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for four (4)
business days after the Holder shall have delivered a Notice of Conversion.




 
5.1.4.
Failure to pay the principal and unpaid but accrued interest on the Note when
due.
 

 
5.1.5.         Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.



 
2

--------------------------------------------------------------------------------

 
 
5.1.6.
Any cessation of operations by Borrower or Borrower admits it is otherwise
generally unable to pay its debts as such debts become due, provided, however,
that any disclosure of the Borrower’s ability to continue as a “going concern”
shall not be an admission that the Borrower cannot pay its debts as they become
due.



 
5.1.7.
The failure by Borrower to maintain any material intellectual property rights,
personal, real property or other assets which are necessary to conduct its
business (whether now or in the future).



 
5.1.8.
The Borrower effectuates a reverse split of its Common Stock without twenty (20)
days prior written notice to the Holder.



 
5.1.9
In the event that the Borrower proposes to replace its transfer agent, the
Borrower fails to provide, prior to the effective date of such replacement,
fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to the Purchase Agreement (including but not limited to the
provision to irrevocable reserve shares of Common Stock in the Reserved Amount)
signed by the successor transfer agent to Holder and the Borrower.



 
5.1.10
The failure by Borrower to pay any and all Post-Closing Expenses as defined in
section 7.4.




 
5.2.
Default remedies.  Upon the occurrence and during the continuation of any Event
of Default specified in Section 5.1.4 (solely with respect to failure to pay the
principal hereof or interest thereon when due at the Maturity Date), the Note
shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the Default Sum (as defined herein). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 5.1.4 (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note, 5.1.1, 5.1.2, 5.1.5, 5.1.6, 5.1.7, 5.1.8, and/or 5.1.9 exercisable
through the delivery of written notice to the Borrower by such Holders (the
“Default Notice”), and upon the occurrence of an Event of Default specified in
the remaining sections of Section 5.1 (other than failure to pay the principal
hereof or interest thereon at the Maturity Date specified in Section 5.1.4
hereof), the Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x) and
(y) shall collectively be known as the “Default Sum”) and all other amounts
payable hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, reasonable legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at low or in equity.
 
If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.
 

6.           Prepayment.  At any time that the Note remains outstanding, upon
three business days’ written notice (the “Prepayment Notice”) to the Holder, the
Company may pay 150% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest.  If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three business days elapses
from the Prepayment Notice.


7.           Reserved.


8.           The Company covenants that until all amounts due under this Note
are paid in full, by conversion or otherwise, unless waived by the Holder or
subsequent Holder in writing, the Company shall, subject to securities laws
limitations:


give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;


give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;


at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.


9.           Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,



 
(i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or




 
(ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.



10.           If any term in this Note is found by a court of competent
jurisdiction to be unenforceable, then the entire Note shall be rescinded, the
consideration proffered by the Holder for the remaining Debt acquired by the
Holder not converted by the Holder in accordance with this Note shall be
returned in its entirety and any Conversion Shares in the possession or control
of the Investor shall be returned to the Issuer.


11.           The Note and the Agreement between the Company and the Holder
(including all Exhibits thereto) constitute the full and entire understanding
and agreement between the Company and the Holder with respect to the subject
hereof.  Neither this Note nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.


12.           This Note shall be governed by and construed in accordance with
the internal laws of the State of New York.


13.           Legal Opinion.  The Issuer’s counsel has provided an opinion
regarding the applicable exemption from registration under the Securities Act
for the issuance of the Conversion Shares pursuant to the terms and conditions
of this Agreement and the Note, which provides that upon conversion at any time
following the date hereof, the shares received as a result of the conversion
shall be issued unrestricted in accordance with the appropriate exemption. If
the Issuer declines to provide, or requests that Investor counsel prepare an
opinion, the Issuer agrees to bear the cost of the letter.


14.           Conditions.  The Issuer acknowledges the Investor’s participation
in respect to this Agreement is on a conditions permitting basis. In the event
that the transaction risk profile substantially changes, market pricing or
implied volatility substantially change, due diligence raises concerns or any
other conditions material to the successful closing of the transaction change,
the Investor reserves the right to terminate the Agreement at any time before
delivering to the Non Affiliate Debtholder the cash consideration as described
hereof.


 
3

--------------------------------------------------------------------------------

 
15.           Post-Closing Expenses.  The Issuer will bear any and all third
party miscellaneous expenses that may arise as a result of this Agreement
post-closing. These expenses include, but are not limited to, the cost of legal
opinion production, transfer agent fees, equity issuance fees, etc. The failure
to pay any and all Post-Closing Expenses will be deemed a default as described
in Section 5.1.10 herein.


16.           Miscellaneous



 
16.1.
Counterparts.  This Agreement may be executed in any number of counterparts by
original, facsimile or email signature.  All executed counterparts shall
constitute one Agreement not withstanding that all signatories are not
signatories to the original or the same counterpart.  Facsimile and scanned
signatures are considered original signatures.




 
16.2.
Severability.  This Agreement is not severable.  If any term in this Agreement
is found by a court of competent jurisdiction to be unenforceable, then the
entire Agreement shall be rescinded, the consideration proffered by the Investor
for the remaining Debt acquired by Investor not converted by the Investor in
accordance with this Agreement shall be returned in its entirety and any
Conversion Shares in the possession or control of the Investor shall be returned
to the Issuer.




 
16.3.
Legal Fees.  Except as provided in Section 15 of this agreement, each Party will
bear its own legal expenses in the execution of this Agreement.  If the Issuer
defaults and the Investor is required to expend funds for legal fees and
expenses, such costs will be reimbursed to the Investor, solely by the Issuer.




 
16.4.
Modification.  This Agreement and the Note may only be modified in a writing
signed by all Parties.

 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.
 




WORTHINGTON ENERGY, INC.






By:___________________________________
Anthony Mason, CEO, President




 
4

--------------------------------------------------------------------------------

 


 
Exhibit B.


NOTICE OF CONVERSION




The undersigned hereby elects to convert $________________ principal amount of
the Note (defined below) into Shares of Common Stock of WORTHINGTON ENERGY,
INC., a(n) NEVADA Corporation (the “Borrower”) according to the conditions of
the convertible Notes of the Borrower dated as of December 11, 2012 (the
“Notes”), as of the date written below. No fee will be charged to the Holder or
Holder’s Custodian for any conversion, except for transfer taxes, if any.


Box Checked as to applicable instructions:


 
[  ]
The Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).



Name of DTC Prime Broker: ___________________________________________


Account Number: ____________________________________________________


 
[  ]
The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below:

 
 
Magna Group, LLC
EIN #: 27-2162659




Date of Conversion:
 
Conversion Price:
 
Shares to Be Delivered:
 
Remaining Principal Balance Due
After This Conversion:
 
Signature
 
Print Name:
 



 
 
5


--------------------------------------------------------------------------------

 